Per Curiam,
It is unnecessary to refer in detail to the facts of this case. They sufficiently appear in the pleadings and in the opinion of the court below; and for reasons given in that opinion, we think the decree should not be disturbed. The case is clearly not within the inhibition of section 7 article IX. of the constitution. The appropriation was a very reasonable one; and the purpose for which it was made was certainly not foreign to the material interests and general prosperity of the municipality, but quite the contrary. We are therefore of opinion there was no error in holding that councils had the power to make the appropriation, and that good faith to the relators, and others who acted in reliance thereon requires that the sum thus appropriated should be paid.
Decree affirmed and appeal dismissed at appellants’ costs.